Citation Nr: 0933621	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-17 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for a low back disability.

2. Entitlement to an effective date prior to October 25, 2004 
for the grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection and an initial 
10 percent rating for chronic low back pain, effective 
October 25, 2004. The Veteran appealed from the initial 
assigned disability rating. See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999). In addition, he is requesting an 
earlier effective date for the original grant of service 
connection. The case has been transferred to the RO in New 
York, New York.

The Board remanded the claims in January 2009 for further 
development. For the reasons indicated, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the Veteran if further 
action is required.


REMAND

The Veteran claims that his low back disability is more 
severe than the initial rating suggests. He also maintains 
that he should have an earlier effective date for the grant 
of service connection for his low back disability. 

As a result of the Board's January 2009 remand, VA treatment 
records for the period of November 2007 to February 2009 were 
obtained and associated with the claims folder in connection 
with the Veteran's claims. Throughout these records, there 
was evidence that the Veteran had applied for Social Security 
Administration (SSA) disability benefits. The evidence shows 
that the Veteran's claim for SSA disability benefits was 
denied and the claim was appealed. A VA medical record 
indicates that the Veteran reported to a health care provider 
that he expected the appeal to be decided in August 2009.  
The SSA records upon which the decision was based and 
appealed are not in the claims file, and VA has a statutory 
duty to obtain these records. 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2); see Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 
These records should be obtained on remand. See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, this case is REMANDED for the following action: 

1. The RO will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for the low back 
disability, that is not evidenced by the 
current record and those records should 
be obtained. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO should then obtain these records 
and associate them with the claims 
folder. 

2. Obtain from the SSA a copy of its 
decision regarding the Veteran's claim 
for SSA disability benefits, as well as 
the medical records relied upon in that 
decision. Associate those records with 
the claims folder.

3. Thereafter, the RO will readjudicate 
the issues of an initial increased rating 
for a low back disability and an 
effective date prior to October 25, 2004 
for the grant of service connection for a 
low back disability. The RO must ensure 
that all directed factual and medical 
development as noted above is completed. 
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal. He should be given an 
opportunity to respond. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





